Name: Commission Regulation (EEC) No 559/88 of 29 February 1988 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof
 Type: Regulation
 Subject Matter: Europe;  farming systems;  agricultural structures and production;  economic conditions
 Date Published: nan

 1 . 3. 88 Official Journal of the European Communities No L 54/51 COMMISSION REGULATION (EEC) No 559/88 of 29 February 1988 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof 1 . Article 2 (2) is replaced by the following : *2. The minimum volume of production specified in Article 1 and in paragraph 1 of this Article shall be reduced by  30 %, in the case of producer groups made up mainly of farmers with farms located in the Mezzo ­ giorno, on the Greek islands or in the areas speci ­ fied in Article 3 (3) of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (l),  50%, in the case of producer groups composed principally of farmers with farms on the Balearic or Canary Islands. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 July 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 1760/87 (*), and in particular the third indent of Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 2083/80 (3), as amended by Regulation (EEC) No 1616/82 (4), lays down detailed rules of application concerning the economic activity of producer groups and associations thereof ; whereas the requirements of that Regulation must be supplemented following extension of the applica ­ bility of Regulation (EEC) No 1360/70 to Spain ; Whereas in certain parts of Spain farms are, typically, small, fragmented and unspecialized ; whereas relatively low minima should therefore be set for the dimensions of producer group operations ; whereas turnover is a suitable criterion for judging the efficacy of associations of producer groups in certain sectors where, in view of the difficulties of exhaustive determination of specific minimum crop areas, a single basis of reference should be used ; whereas in order to guarantee that associations are of adequate economic size a minimum number of member groups should be set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, (l) OJ No L 128, 19. 5. 1975, p. 1 / 2. The following paragraph is added to Article 3. 'In the case of Spain, by way of derogation from the other provisions of this Article, associations must account for a minimum crop area, turnover and share of national production as indicated in Section III of the Annex. In the case of both the products listed in the Annex and other products they must consist of at least five recognized groups and cover the territory of at least one Comunidad Aut6noma.' HAS ADOPTED THIS REGULATION : 3. The table annexed to this Regulation is added to the Annex. Article 1 Article 2Regulation (EEC) No 2083/80 is hereby amended as follows. (') OJ No L 166, 23. 6. 1978, p. 1 . 0 OJ No L 167, 26. 6. 1987, p. 1 . 0 OJ No L 203, 5. 8. 1980, p. 5. 0 OJ No L 180, 24. 6. 1982, p. 21 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 54/52 Official Journal of the European Communities 1 . 3, 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 February 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 54/531 . 3 . 88 Official Journal of the European Communities ANNEX 'III. Producer groups and unions thereof in Spam I Producer groups Unions CN code Product Volume of production or turnover Minimum number of members Minimum area or equivalent Turnover (million ECU) Share of national production volume (%) ¢ 0102 0201 0202 0103 0203 Cattle (') C) (live or slaughtered) Pigs (')( ¢) and pigmeat 1 000 LSU 2 000 calves 20 000 pigs 10 000 Iberian pigs 15 000 piglets 50 50 75 35 75 60 000 LSU 30 000 calves 700 000 pigs 100 000 Iberian pigs 180 000 piglets 65,0 8,5 60,0 8,0 5,0 5,0 5,0 0104 0204 Sheep and goats (') (live or slaughtered) 15 000 sheep 10 000 goats 50 25 250 000 sheep 100 000 goats 15,0 3,0 2,5 10,0 0105 0106 00 10 0207 0208 10 10 Table fowls, other poultry and domestic rabbits (live or slaught ­ ered (2) 250 000 head V 50 (for fowls and other poultry) 35 (for rabbits) 12 000 000 head (for fowls and otherN poultry) 3 500 000 head (for rabbits) 15,0 5,0 2,5 5,0 0407 00 Eggs 0 60 000 laying hens 50 1 000 000 laying hens 15,0 2,5 0401 0406 Milk, cheese and curds (a) Cow (3) (b) Ewe (c) Goat (3) 4 000 tonnes 1 000 tonnes 1 000 tonnes 50 25 25 100 000 tonnes 20 000 tonnes 10 000 tonnes 25,0 10,0 3,0 2,5 10,0 2,5 0409 00 00 Natural honey (4) 300 000 ECU 50 2,5 10,0 Chapter 6 . Live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foli ­ age (4) 1 500 000 ECU 25 8,0 5,0 0701 Potatoes (*) (a) Ware (b) New 10 000 tonnes 5 000 tonnes 50 25 8 700 ha 4 300 ha 21,0 15,0 2,5 5,0 0709 90 31 0710 80 10 0711 20 10 Table olives 2 000 tonnes 50 15 000 ha 6,0 10,0 0713 120$ 29 Grain legumes 1 500 tonnes 50 25 300 ha 10,0 5,0 0803 00 0804 30 00 0804 40 Tropical fruit 50 ha 25 2 500 ha (bananas) 200 ha (other) 19,0 5,0 20,0 5,0 0804 20 90 Dried figs ' 1 000 tonnes 50 5 000 ha 2,0 15,0 0806 20 Dried grapes 1 500 tonnes 25 1 000 ha 1,5 10,0 Cereals (*) Q 20 000 tonnes 200 160 000 ha 60,0 2,0 1001 Wheat I \ ||IIl 1002 00 00 Rye " I l 1003 00 Barley I l 1004 00 Oats / Ill 1005 Maize Il||IIl 1007 00 Sorghum IlIlllII No L 54/54 Official Journal of the European Communities 1 . 3. 88 Producer groups Unions CN code Product Volume of production or turnover Minimum number of members Minimum area or equivalent Turnover (million ECU) Share of national production volume (%) 1006 Rice 10 000 tonnes 100 1 500 ha 25,0 20,0 1201 to 1207 Oilseeds (4) 1 500 000 ECU 200 23 000 ha 10,0 2,5 || ll 1211 Plants used primarily in perfu ­ mery, pharmacy, etc. (4) 500 000 ECU I 2,5 5,0 121210 Carobs 2 000 tonnes 50 1 300 ha ' 3,5 10,0 1509 Olive oil 2 000 tonnes (of oil) 100 58 800 ha 30,0 5,0 ex 2204 Wine grapes : (a) For table wine (b) For quality wines psr 1 50 000 hi (of wine) 25 000 hi 200 100 56 800 ha 10 000 ha 60,0 15,0 5,0 2,5 2401 Tobacco 500 tonnes 75 2100 ha 7,0 10,0 f) The cereals group covers wheat, rye, barley, oats, maize and sorghum ; for the purposes of the termination of the volume of production these may be consi ­ dered either individually or in combination. 0 If the group covers more than one type of animal within a species the minimum to be required shall be that for the most abundant type.'